Citation Nr: 0628754	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-46 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal rash of 
the skin of the feet.

2.  Entitlement to service connection for residuals of 
congenital abnormalities of the lumbosacral spine.

3.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

4.  Entitlement to service connection for arthritis of 
multiple joints of the upper extremities, to include joints 
of the shoulders, elbows, and the fingers of the hands. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active air service from September 1965 to 
August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1996 by the Atlanta, Georgia, 
regional office (RO) of the Department of Veterans Affairs 
(VA).

A decision of the Board in April 1971, which is final, see 
38 U.S.C.A. § 7104(b) (West 2002), denied entitlement to 
service connection for claimed arthritis of the left shoulder 
and left elbow.  

A decision of the Board in January 1972 denied entitlement to 
service connection for a back disorder.  The evidence section 
of that Board decision noted that, in June 1964, prior to his 
entrance upon active air service, the veteran underwent a 
physical examination in conjunction with his application for 
employment with a railroad, and the report to a medical 
officer of the railroad by the examining physician was that 
X-rays of the veteran's lumbosacral spine had revealed 
congenital "variations", that is, abnormalities, such as 
incomplete fusion of vertebrae, which likely would produce a 
tendency toward instability of the joints of the lumbosacral 
spine, and based on these findings it was the examining 
physician's opinion that the veteran was disqualified to 
perform the duties of a railroad worker.  The Board's January 
1972 decision also noted that in service the veteran 
complained of back pain after lifting heavy mailboxes and 
lumbosacral strain was diagnosed at that time.  The Board's 
January 1972 decision, which is final, see 38 U.S.C.A. 
§ 7104(b) (West 2002), is considered to be a prior final 
disallowance of service connection for congenital 
abnormalities of the lumbosacral spine and for lumbosacral 
strain.

A rating decision by the RO in July 1995 denied entitlement 
to service connection for degenerative arthritis of the 
joints of the shoulders, elbows, and fingers of the hands.  
The veteran did not file a timely notice of disagreement with 
that 


determination, which, consequently, became final.  See 
38 U.S.C.A. § 7105 (West 2002).  The veteran then submitted 
additional evidence in an attempt to reopen his claims for 
service connection for disorders of the lumbosacral spine and 
joints of the upper extremities, to include shoulders, 
elbows, and fingers of the hands.  Ultimately, a Board 
decision in September 2004 found that additional evidence 
presented and secured on those issues was new and material so 
as to warrant the reopening of the veteran's claims of 
entitlement to service connection for the disabilities for 
which the Board's decisions in April 1971 and January 1972 
had denied service connection.  The RO's July 1996 rating 
decision was the initial adjudication of the veteran's claim 
for service connection for a fungal rash of the skin of his 
feet, there having been no prior adjudication of that claim.  
Therefore, the claims currently on appeal to the Board for an 
appellate decision are as stated on the title page of this 
decision.

In November 2003 and in September 2004, the Board remanded 
the issues on appeal for notification and development action.  
The case was most recently returned to the Board in June 
2006.       

FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
diagnosis of any disease of the veteran's feet. 

2.  Clear and unmistakable evidence demonstrates that the 
veteran's congenital abnormalities of the lumbosacral spine 
pre-existed his period of active service and were not 
worsened by such service.

3.  There is no competent medical evidence that currently 
diagnosed arthritis of the lumbosacral spine and of multiple 
joints of the upper extremities, to include joints of the 
shoulders, elbows, and the fingers of the hands, is 
etiologically related to any incident in or manifestation 
during the veteran's active air service.




CONCLUSIONS OF LAW

1.  A fungal rash of the skin of the feet was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of congenital abnormalities of the lumbosacral 
spine were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b) (2005); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

3.  Arthritis of the lumbosacral spine and of multiple joints 
of the upper extremities, to include joints of the shoulders, 
elbows, and the fingers of the hands, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist.  A has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Letters sent to the veteran in 
November 2004 and March 2005 by the VA Appeals Management 
Center (AMC) in Washington, DC, satisfied the statutory and 
regulatory duty to notify provisions.  There is no indication 
in the record that additional evidence material to the issues 
decided herein which is not part of the veteran's claims file 
is available, and, indeed, as long ago as May 2003 the 
veteran stated to VA that he had no further evidence to 
submit in support of his claims.  Therefore, the Board finds 
that VA has met the duties to notify and to assist required 
by law as to the claims decided herein.  The adjudication of 
the veteran's claims on appeal was prior to the enactment of 
the Veterans Claims Assistance Act of 2000.  The VCAA notice 
provided to the veteran by the AMC in November 2004 and March 
2005 was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the ten years his claims on 
appeal have been pending to submit evidence and argument in 
support of the claims, the timing of the VCAA notice provided 
to the veteran was not in any way prejudicial to him. 

Direct Service Connection. In order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in line of duty in the active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Congenital or developmental defects 
as such are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  
38 C.F.R. § 3.303(c) (2005).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

Presumptive Service Connection For Chronic Disease.  When 
arthritis is manifested to a compensable degree within one 
year of separation from active service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Presumption of Soundness.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Competent Medical Evidence. Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2005).



Rash on Skin of Feet

The veteran's service medical records are negative for any 
skin complaints or findings except for minimal "jock rash" 
in October 1987.

At a VA medical examination in March 1970, the examining 
physician reported that there was slight flaking of isolated 
areas of skin along the soles and outer aspect of both feet, 
with some between several toes, but he did not diagnose any 
disease of the skin of the veteran's feet.  At a VA 
examination in July 1971, the examining physician reported as 
to the veteran's feet only "Burns: none."   He did not find 
any rash or lesions of the skin of the veteran's feet.

In a statement dated in November 2004, the veteran said that 
he used over-the-counter creams on his feet and that, if he 
did not put such cream on his feet, then the skin of his feet 
would crack.  

At the VA examination in December 2004, the skin of the 
veteran's feet was dry but not cracked and rather smooth, 
with no scaling or ulceration.

At a VA outpatient clinic in September 2005, the veteran 
denied that he had any problems with his skin at that time.   

Because there is no competent medical evidence of record of a 
diagnosis of any disease of the veteran's feet, to include 
fungal rash of the skin of the feet, entitlement to service 
connection for a fungal rash of the skin of the feet is not 
established.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005); Rabideau, supra. 

Orthopedic Disabilities

The veteran's service medical records show that, in a 
September 1965 report of medical history for enlistment, the 
veteran denied having or ever having had bone, joint, or 
other deformity.  However, in connection with the veteran's 
original claim for compensation for a low back disability, at 
his request, the medical office of a railroad company 
submitted the report of the veteran's physical examination in 
conjunction with his application for employment with the 
railroad.  As noted in the Introduction of this decision, 
this report described congenital abnormalities of the 
lumbosacral spine which had been shown on X-ray study and 
which the examining physician thought would result in a 
tendency of the veteran's lumbosacral spine to be unstable.  
There is no indication in the record that any service 
department physician found during the veteran's period of 
active service that the veteran's congenital abnormalities of 
the lumbosacral spine, which clearly and unmistakably pre-
existed his active air service, and which were congenital or 
developmental defects for which service connection may not be 
granted, see 38 C.F.R. § 3.303(c), worsened during service or 
caused any other diagnosed disorder of the lumbosacral spine 
in service.  Nor is there any evidence of record that any VA 
or private physician who has treated or evaluated the veteran 
since his separation from active service in August 1969 has 
found that any residuals of the congenital abnormalities of 
the lumbosacral spine, which pre-existed the veteran's period 
of active service, have caused any other diagnosed disorder 
of the lumbosacral spine, to include arthritis.  Therefore, 
the Board finds that clear and unmistakable evidence 
demonstrates that the veteran's congenital abnormalities of 
the lumbosacral spine, which pre-existed his period of active 
service, were not aggravated by such service.  

There is thus no basis on which service connection for 
residuals of congenital abnormalities of the lumbosacral 
spine might be allowed in this case, and the presumption that 
the veteran's lumbosacral spine was normal at service 
entrance has been rebutted.  See 38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2005); Wagner, 
supra.     

The veteran's service medical records show that he made 
complaints of having pain in the joints of his low back, 
right shoulder, right middle and ring fingers, and left 
elbow.  No health care provider diagnosed arthritis of any 
joint of the veteran's upper extremities or of his 
lumbosacral spine during his active duty service.  At a 
medical examination for separation conducted in July 1969, no 
disability of the spine or of the upper extremities was 
found.  In a written statement dated in August 1969, the 
veteran said that, to the best of his knowledge and belief, 
he had no physical defects or conditions (disease or injury) 
of sufficient severity to preclude his performance of 
unrestricted world-wide duty and that he was medically 
qualified for separation.  

In March 1970, the veteran was afforded a VA medical 
examination to evaluate his complaints of low back and left 
elbow pain.  The examining physician reported that no 
deformity, tenderness, swelling, or limitation of motion of 
any joint of his upper extremities, to include the left 
elbow, was found on clinical examination.  The contours of 
the veteran's back seemed to be normal.  Range of motion of 
his low back was without any limitation.  The examiner 
concluded that there was no physical or radiological evidence 
of any disease or disability of the veteran's musculoskeletal 
system.

VA X-rays of the veteran's lumbosacral spine in July 1971 
showed no osseous [bony] defects.  Alignment was excellent, 
and there was no loss of interspace.  The only congenital 
abnormality seen was a minute spina bifida occulta at S-1, 
which the VA radiologist did not consider to be of any 
clinical significance.

At a VA examination in July 1971, the veteran complained of 
having low back pain for several years.  The examining 
physician reported no abnormal objective findings on clinical 
examination of the veteran's spine and upper extremities.  
Range of motion of the back and of the joints of the upper 
extremities was reportedly normal, with no muscle spasms and 
good muscle strength and tone throughout.  Nevertheless, the 
examiner reported a diagnosis of lumbosacral strain, 
evidently based on the history of low back pain provided to 
him by the veteran.

At a VA joints examination in December 2004, the pertinent 
diagnoses were generalized osteoarthritis of the shoulders 
and elbows and degenerative disease [arthritis] of the lumbar 
spine.  

The question of whether the veteran's currently diagnosed 
osteoarthritis of the lumbosacral spine and of the joints of 
the upper extremities, to include joints of the shoulders, 
elbows, and the fingers of the hands, is etiologically 
related to an injury, event, or disease during the veteran's 
active air service is a question on which the only probative 
evidence is competent medical evidence.  See 38 C.F.R. 
§ 3.159(c)(1) (2005).  The VA physician who reviewed the 
veteran's pertinent in-service and post-service medical 
records in December 2004 found no such relationship.  He 
reported that the veteran's post-service low back problems 
were not related to low back strain in service and that the 
veteran did not have a sufficient back injury in service to 
account for his current lumbar arthritis.  He also reported 
that the veteran's generalized osteoarthritis of multiple 
joints of the upper extremities is not  related to any 
experience during the veteran's military service.  

There is no medical opinion of record to the effect that the 
veteran's current arthritis of the lumbosacral spine or of 
multiple joints of the upper extremities is etiologically 
related to the veteran's active air service.  No treating 
physician has so found, and the veteran has presented no 
medical opinion in writing in support of his claims for 
service connection for arthritis of the lumbosacral spine and 
of multiple joints of the upper extremities.  The veteran's 
stated belief that his current arthritis of the lumbosacral 
spine and of multiple joints of the upper extremities is 
etiologically related to his active air service is lacking in 
probative value, because, as a layman without medical 
training or expertise, the veteran is not qualified to 
provide an opinion on a question of medical diagnosis or on a 
question of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

On this record, the Board must conclude that the 
preponderance of the evidence of record is against the 
veteran's claims for service connection for arthritis of the 
lumbosacral spine and arthritis of multiple joints of the 
upper extremities, to include joints of the shoulders, 
elbows, and the fingers of the hands.  Entitlement to service 
connection for such disabilities is not established  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 




ORDER

Entitlement to service connection for a fungal rash of the 
skin of the feet is denied.

Entitlement to service connection for residuals of congenital 
abnormalities of the lumbosacral spine is denied.

Entitlement to service connection for arthritis of the 
lumbosacral spine is denied.

Entitlement to service connection for arthritis of multiple 
joints of the upper extremities, to include joints of the 
shoulders, elbows, and the fingers of the hands, is denied. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


